Title: From Alexander Hamilton to Ebenezer Stevens, 28 November 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York November 28 1799
          
          I have received your letter of the 28th. referring to the copy of one antecedent. You will take measures to complete the supply of boards and Nails to Twenty thousand Boards and Eighteen hundred Weight of Nails. But you will make known that this is to be the utmost extent of the supply and that no objects must be undertaken which will require more. Considering that the Hutts for non Comd. officers and privates are relative to full regiments and that a considerable deficiency exists & must continue, though decreasing, through the Winter, the Supernumerary hutts may be made to answer the additional objects presented, or a proportional number of hutts may be omitted to be built. You will please to be explicit to the Commanding Officer—Boards for the floors of nC officers and privates cannot be allowed
          Yr Obed Ser
          
            A Hamilton
          
          E Stevens Esqr.
        